UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [ X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended January 31, 2014 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 000-54065 Commission file number AVALON HOLDING GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 26-3608086 State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification No.) 6536 102nd Place NE, Kirkland, WA 98033 (Address of principal executive offices) (Zip Code) 206-947-5639 Registrant’s telephone number, including area code Securities registered pursuant to Section 12(b) of the Act: None. Title of each class Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [ ] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes [X] No [ ] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [X] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yes [ ] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). [ ] Yes[X] No Yes [ ] No [X] The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of July, 2013 is $0.00 APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [ ] No [ ] (APPLICABLE ONLY TO CORPORATE REGISTRANTS) Number of common voting shares issued and outstanding as of May 15, 2014, 121,320,000 shares of common stock 2 TABLE of CONTENTS Pages Item 1. Business. 4 Item 1A. Risk Factors. 5 Item 1B. Unresolved Staff Comments. 5 Item 2. Properties. 5 Item 3. Legal Proceedings. 5 Item 4. Mine Safety Disclosures 5 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 6 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 7 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 9 Item 8. Financial Statements and Supplementary Data. 9 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 21 Item 9A. Controls and Procedures. 21 Item 9B. Other Information. 21 Item 10. Directors, Executive Officers and Corporate Governance. 22 Item 11. Executive Compensation. 23 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 23 Item 13. Certain Relationships and Related Transactions, and Director Independence. 25 Item 14. Principal Accounting Fees and Services. 25 Item 15. Exhibits, Financial Statement Schedules. 26 SIGNATURES 27 3 PART I Item 1. Business. AVALON HOLDING GROUP, INC (“the Company”) was incorporated under the laws of the State of Nevada, U.S. on July 28, 2008. General On September 26, 2012 Painmaster Products Inc. (“Painmaster’) entered into a Marketing Agreement (“Agreement”) with Newmark, Inc. “Newmark”).This Agreement grants to Painmaster the exclusive license to all intellectual property owned by or licensed to Newmark or its affiliates associated with the product to use in the field of alleviating pain (the “Field”), including, without limitations, all patents, technology, inventions, know-how, processes and trademarks for the term of ten (10) years with an automatic renewal of another ten (10) years.Painmaster has the right to terminate the Agreement at the end of any one year period at its own discretion. The Territory this Agreement covers is the United States and Canada including each of their respective, territories and possessions. On September 28, 2012, the Company incorporated a new fully owned company (“subsidiary”) under the laws of the State of Nevada, U.S. The new subsidiary is called Painmaster Product, Inc. Avalon Holding Group, Inc. ceased operations in the entertainment and amusement gaming machines business within Russia. The Company is active in the acquisition and promotion of consumer medical product brands and businesses, and is an investment platform for pursuing synergistic opportunities in the rapidly growing pain management market, an industry estimated to grow from $40 billion to $60 billion in the U.S. by 2015. The Marketing Agreement between Painmaster and Newmark has expired.The Agreement has not been renewed and Painmaster has beguntransferringthe remaining inventory to the new licensor as of November 26, 2013. As of January 31, 2014 no sales have been recorded from the new licensor. Inventory Subsequent to the period on April 14, 2014, Painmaster entered into an agreement with the new licensor of the product whereby the Company will transfer its existing inventory to the Licensor’s warehouse. The Licensor shall pay Painmaster $3.12 for each product unit sold by the Licensor from the existing inventory within two (2) weeks of such product being shipped out of the Licensor’s warehouse to the buyer. 4 Employees We have no employees at the present time.Our officers and directors are responsible for all planning, developing and operational duties, and will continue to do so throughout the early stages of our growth. We have no intention of hiring employees until our business has been successfully launched and we have sufficient, reliable revenue flow from our operations.Our sole executive officer and director will undertake the work and tasks necessary to bring our business to the point of having positive cash flow by earning revenues. Item 1A. Risk Factors. The Company is a smaller reporting Company as defined by Rule 12b-2 of the Securities Act of 1934 and are not required to provide the information under this item. Item 1B. Unresolved Staff Comments. None Item 2. Properties. We do not own or rent facilities of any kind.At present we are operating from our principal office that is located within the offices of our President, who provides this space free of charge.We will continue to use this space for our executive offices for the foreseeable future. We do not have any manufacturing plants and have minimal equipment for the operation of our business. We do not have any investments or interests in any real estate. Item 3. Legal Proceedings. We are currently not involved in any litigation that we believe could have a material adverse effect on our financial condition or results of operations. There is no action, suite, proceeding, inquiry or investigation before or by any court, public board, government agency, self-regulatory organization or body pending or, to the knowledge of the executive officers of our company or any of our subsidiaries, threatened against or affecting our company, our common stock, any of our subsidiaries or of our companies or our subsidiaries’ officers or directors in their capacities as such, in which an adverse decision could have a material adverse effect. Item 4. Mine Safety Disclosures N/A 5 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Our shares of common stock, par value $0.001 per share, were quoted on the OTCQB under the symbol “AVLH”. Fiscal Year Ended January 31, 2014 Quarter Ended April 30, 2013 July 31, 2013 October 31, 2013 January 31, 2014 High Low Fiscal Year Ended January 31, 2013 Quarter Ended April 30, 2012 July 31, 2012 October 31, 2012 January 31, 2013 High Low Fiscal year ended January 31, 2012 Quarter Ended April 30, 2011 July 31, 2011 October 31, 2011 January 31, 2012 High Low (b)Holders As of May 15, 2014, there were 33 holders of record of our common stock. (c)Dividend Policy We have never declared or paid dividends on our common stock.We intend to retain earnings, if any, to support the development of our business and therefore do not anticipate paying cash dividends for the foreseeable future.Payment of future dividends, if any, will be at the discretion of our board of directors after taking into account various factors, including current financial condition, operating results and current and anticipated cash needs. (d)Securities authorized for issuance under equity compensation plans None. 6 RECENT SALES OF UNREGISTERED SECURITIES We have not sold any unregistered securities during the period covered by this annual report. USE OF PROCEEDS FROM SALE OF REGISTERED SECURITIES Not applicable. DESCRIPTION OF SECURITIES Common Stock Each record holder of common stock is entitled to one vote for each share held in all matters properly submitted to the stockholders for their vote.Cumulative voting for the election of directors is not permitted by the By-Laws of Avalon. Holders of outstanding shares of common stock are entitled to such dividends as may be declared from time to time by the Board of Directors out of legally available funds; and, in the event of liquidation, dissolution or winding up of the affairs of Avalon, holders are entitled to receive, ratably, the net assets of Avalon available to stockholders. Holders of outstanding shares of common stock have no preemptive, conversion or redemptive rights.To the extent that additional shares of Avalon’s common stock are issued, the relative interest of the existing stockholders may be diluted. Stock Purchase Warrants None. Stock Purchase Options None. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. This form 10-K contains certain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.For this purpose any statements contained in this Form 10-K that are not statements of historical fact may be deemed to be forward-looking statements.Without limiting the foregoing, words such as “may”, “will”, “expect”, “believe”, “anticipate”, “estimate” or “continue” or comparable terminology are intended to identify forward-looking statements.These statements by their nature involve substantial risks and uncertainties, and actual results may differ materially depending on a variety of factors, many of which are not within our control.These factors include by are not limited to economic conditions generally and in the industries in which we may participate; competition within our chosen industry, including competition from much larger competitors; technological advances and failure to successfully develop business relationships. We were incorporated on July 28, 2008 under the laws of the state of Nevada. Our principal offices are located at 6536 102nd Place NE, Kirland, WA 98033 USA. Our telephone number is 206-947-5639. Our fiscal year end is January 31. 7 Avalon Holding Group, Inc. ceased operations in the entertainment and amusement gaming machines business within Russia. The Company is active in the acquisition and promotion of consumer medical product brands and businesses, and is an investment platform for pursuing synergistic opportunities in the rapidly growing pain management market, an industry estimated to grow from $40 billion to $60 billion in the U.S. by 2015. The Company intended through its wholly owned subsidiary Painmaster Products, Inc. to license, manufacture, market and distribute, within the United States and Canada, a Micro Current Therapy patch that is drug free, non-invasive and proven to control pain and promote healing. RESULTS OF OPERATION Year Ended January 31, 2014 Our net loss for the year ended January 31, 2014 was $485,983 as compared to a loss of $244,300 during the same period from the prior fiscal year. During the year ended January 31, 2014, we generated $27,367 in revenue and incurred general and administrative expenses of $223,513, advertising and Marketing expenses of $120,175, Management fees of $24,000, Depreciation of $nil, Interest expense of $78,448 and a gain on forgiveness of debt of $50,000 resulting in a net loss of $485,983. As compared to the year ended January 31, 2013, we did not generate any revenue and incurred general and administrative expenses of $81,741, Advertising and Marketing expenses of $150,689, Management fees of $23,000, Depreciation of $nil, Gain on forgiveness of debt of $21,514, interest expense of $10,384 resulting in a net loss of $244,300. The weighted average number of shares outstanding was 121,320,000 for the year ended January 31, 2014. LIQUIDITY AND CAPITAL RESOURCES As at January 31, 2014, we had $10,047 in assets consisting of Cash of $47, Prepaid royalty fees of $nil, Prepaid expenses of $nil, Deposits of $10,000as compared to January 31, 2013 we had $355,103 in assets consisting of $147,153 in cash, $50,000 in prepaid royalty fees for the Painmaster product, $29,600 in prepaid marketing expense, $10,000 deposit for a video production and Painmaster product inventory of $118,350. As at January 31, 2014, our total liabilities were $741,303 comprised of Accounts payable of $49,269 and accrued expenses of $88,833, Promissory note of $551,925 and Advances from related parties of $47,076, which resulted in a working capital deficit of$731,256. As compared to the fiscal year ended January 31, 2013, we had liabilities of $600,376 comprised of $12,967 in accounts payable and$10,384 in accrued expenses, a promissory note of $551,925 advances of $nil and advances from a director of $25,100 which resulted in a working capital deficit of$245,723. Stockholders’ deficit increased from $245,273 for the year ended January 31, 2013 to $731,256 for the year ended January 31, 2014. Cash Flows from Operating Activities We have not generated positive cash flows from operating activities. For the year ended January 31, 2014, net cash used in operating activities was ($147,106) consisting of a net loss of $485,983, gain on forgiveness of debt of ($50,000), Expenses paid by third party on behalf of the Company of $nil, Expenses paid by related party on behalf of the Company of $21,976 and an impairment loss on inventory of $112,774. There were also changes inInventory of $5,576, Prepaid royalty fees of $50,000, Prepaid expenses of $29,600, Deposit of $nil andaccounts payable of $86,302 and accrued interest of $78,449. For the year ended January 31, 2013, net cash used in operating activities was $377,652 consisting of a net loss of $244,300, gain on debt forgiveness of $21,514, Expenses paid by third party on behalf of the Company of $51,925, Expenses paid by related party on behalf of the Company of $11,505. There were also changes ininventory of $118,350, prepaid royalty fees of $50,000, prepaid expenses of $29,600, a deposit of $10,000, accounts payable of $22,298, and accruedinterest $10,384. Cash Flows from Investing Activities For the year ended January 31, 2014, we did not generate net cash flows from investing activities. 8 Cash Flows from Financing Activities We have financed our operations primarily from either advances from director or the issuance of equity and debt instruments.On October 1, 2012 Painmaster signed a Promissory Note for five hundred and fifty-two thousand dollars ($552,000) with an annual interest rate of 10%, and a default annual interest rate of the lower of 18%, or the maximum rate permitted by law. The Promissory Note is fully secured with a general assignment of all the assets of Painmaster.The maturity date of the Promissory Note is September 30, 2013. All interest and principal payments are due on the maturity date of the Promissory Note.As of January 31, 2014, the amount owing on the Promissory Note was $551,925, with accrued interest of $88,833. As of October 1, 2013, the Company was in default on this Promissory Note Agreement. PLAN OF OPERATION Over the next twelve months, through its wholly owned subsidiary Painmaster Products, Inc. the Company intends to continue to consign inventory and generate related revenues. Item 7A. Quantitative and Qualitative Disclosures About Market Risk. The Company is a smaller reporting Company as defined by Rule 12b-2 of the Securities Act of 1934 and are not required to provide the information under this item. Item 8. Financial Statements and Supplementary Data. 9 AVALON HOLDING GROUP, INC. AND SUBSIDIARY (A Development Stage Company) CONSOLIDATED FINANCIAL STATEMENTS January 31, 2014 10 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Avalon Holding Group, Inc. We have audited the accompanying consolidated balance sheet of Avalon Holding Group, Inc. (the Company) as of January 31, 2014 and 2013, and the related consolidated statements of operations, stockholders’ deficit and cash flows for the years then ended, and the period from July 28, 2008 (date of inception) to January 31, 2014.These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Avalon Holding Group, Inc. as of January 31, 2014 and 2013, and the consolidated results of their operations and cash flows for the years then ended, and for the period from July 28, 2008 (date of inception) to January 31, 2014, in conformity with U.S. generally accepted accounting principles. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the Company will need additional working capital to accomplish its intended purpose and to service its debt, which raises substantial doubt about its ability to continue as a going concern. Management’s plans concerning these matters are also described in Note 2. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Sadler, Gibb & Associates, LLC Salt Lake City, UT May 16, 2014 11 AVALON HOLDING GROUP, INC. AND SUBSIDIARY (A Development Stage Company) CONSOLIDATED BALANCE SHEETS January 31, January 31, ASSETS CURRENT Cash $
